 226DECISIONSOF NATIONALLABOR RELATIONS BOARDBray Oil Company,Inc.andLocal 232, PetroleumDrivers, Helpers&Allied Employees,Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case3-CA-4797July 17, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon a charge filed on February 16, 1972, byLocal 232, Petroleum Drivers, Helpers & AlliedEmployees, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, and duly served on Bray OilCompany, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 3, issueda complaint on March 15, 1972, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 28, 1971,following a Board election in Case 3-RC-5147 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; i and that, commenc-ing on or about September 24, 1971, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On March 20, 1972, and March 31, 1972, Respon-dent filed its answer and amended answer, respec-tively,to the complaint admitting in part, anddenying in part, the allegations in the complaint.On April 28, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 10, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, called Opposition to Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response totheNotice To Show Cause, the Respondent con-tends, in effect, that the General Counsel's MotionforSummary Judgment be denied because theBoard's disenfranchisement of two-thirds of thevoters eligible to vote voided the representationelection. It is the General Counsel's basic positionthat all issues raised by the Respondent have beendecided by the Board. Accordingly, he contends thattheymay not be relitigated here and that he isentitled to summaryjudgment as a matter of law. Weagree.The record in Case 3-RC-5147 shows that pur-suant to a Stipulation for CertificationUponConsent Election, the Regional Director, on May 25,1971, conducted an election by secret ballot amongthe employees of the Respondent in the stipulatedunit. The tally of ballots furnished the parties showedthat of approximately eight eligible voters, sevenballots were cast, of which three were for, and twoagainst, theUnion. There were two ballots chal-lenged by the Respondent which were sufficient toaffect the results of the election and which theRegional Director investigated. Thereafter, on June8,theRespondent submitted to the RegionalDirector a letter objecting to the disenfranchisementof a large number of employees who were notincluded on the list of eligible voters and contendingthat the failure to include these eligible votersinvalidated the election and required that it be setaside. On July 1, 1971, the Regional Director issuedhisReport on Challenges (1) concluding that theobjection raising the disenfranchisement questionwas filed too late and thus should not be consideredon the merits because of untimeliness and (2)recommending that the challenges be sustained andtheUnion be certified as the exclusive collective-bargaining representative of the employees in thestipulated unit. Thereafter, the Respondent filed withtheBoard a timely "appeal" from the RegionalDirector's report raising again the disenfranchise-ment issue. On July 28, 1971, the Board issued itsiOfficial notice is takenof the recordin the representationproceeding,Golden AgeBeverageCo,167NLRB 151,InlertypeCo v Penello,269Case 3-RC-5147,as the term"record" isdefined in Secs 102 68andF Supp 573 (D.C V A. 1967),FollettCorp,164 NLRB378, enfd 397 F 2d102.69(f) of theBoard's Rules and Regulations,Series 8,as amendedSee91(C A 7, 1968),Sec 9(d) of the NLRALTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4, 1968),198 NLRB No. 34 BRAY OIL COMPANY, INC.227Decision and Certification of Representative inwhich, after considering the challenges, the RegionalDirector's report, and the Respondent's "appeal," itadopted the Regional Director's findings, conclu-sions,and recommendations and it specificallyagreed that the Respondent's objections were nottimely filed and that the Regional Director properlyrefused to consider them on their merits. According-ly, it certified the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.3We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a New York Corporation, with itsprincipal office and place of business at 259 WarrenStreet,Glen Falls,New York, and terminal atWhitehall Road, Fort Ann, New York, herein calledFort Ann Terminal, is, and has been at all timesmaterial herein, engaged in the sale and distributionof petroleum and related products. During the past12months the Respondent, in the course andconduct of its business operations, purchased, trans-ferred,and delivered to its plants goods andmaterials valued in excess of $50,000, of which goodsandmaterials valued in excess of $50,000 weretransported to said plants directly from States otherthan the State of New York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times material2 SeePittsburgh Plate Glass Co v. N L R B,313 US 146, 162 (1941),Rules and Regulationsof theBoard, Secs 102 67(f) and 102.69(c)3 In its answerand amended answer, the Respondentdenies havingknowledgesufficientto form abelief as to the filing and service of thecharge hereinThe Board has taken official notice of the record hereinwhich establishes the filingwiththe Boardand service on theRespondent ofthe unfairlaborpracticecharge Further,the Respondent's answer does nottreatwith the allegationsof the complaint relating to theRespondent'sherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDLocal 232, Petroleum Drivers, Helpers & AlliedEmployees, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time employeesof the Respondent employed at its town of FortAnn, New York, terminal, excluding all officeclerical employees and all guards, professionalemployees and supervisors as defined in the Act.2.The certificationOn May 25, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 3, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 28, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 22, 1971, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 24, 1971, andcontinuing at all times thereafter to date, thecommerceoperations,itsstatus as an employer,the Union's status as alabororganization,the status of Dana S Bray as an agent of theRespondent,the appropriateunit,and the allegations of the request andrefusal to bargain As the Respondent has not denied,explained, or statedthat it was without knowledge as to these allegations,and absent anyshowing ofgoodcause to thecontrary,we shall deem these allegations to beadmitted and found to be true See Sec102 20of the Board's Rules andRegulations,Series 8, as amended 228DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent has refused,and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since September24, 1971,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist thereform, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.BrayOilCompany,Inc., is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Local 232,Petroleum Drivers, Helpers& AlliedEmployees, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time employeesof the Respondent employed at its town of Fort Ann,New York, terminal, excluding all office clericalemployees and all guards, professional employeesand supervisors as defined in the Act constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since July 28, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about September 24, 1971,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Bray Oil Company, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment, with Local 232, Petrole-um Drivers, Helpers & Allied Employees, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time employeesof the Respondent employed at its Town of FortAnn, New York, terminal, excluding all office BRAY OIL COMPANY, INC.229clerical employees and all guards, professionalemployees and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Fort Ann, New York, terminal copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.terms and conditions of employment with Local232, Petroleum Drivers, Helpers & Allied Em-ployees, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunit is:All full-time and regular part-time em-ployees of the Respondent employed at itstown of Fort Ann, New York, terminal,excluding all office clerical employees andallguards, professional employees and su-pervisors as defined in the Act.BRAY OIL COMPANY,INC.(Employer)4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor, Federal Building, 111WestHuron Street, Buffalo,New York 14202,Telephone 716-842-3100.